OPINION — AG — ** TRANSFER OF UNEXPENDED BALANCES — WAR VETERANS COMMISSION ** SAID $223,000.00 ITEM OF APPROPRIATION A CONTRACT MUST BE LET (BID) FOR THE "PATIENT HOUSING" DEEMED NECESSARY (THE ESTIMATED CAPACITY) BY THE WAR VETERANS COMMISSION, SAME BEING THE BOARD OF CONTROL OF SAID HOME (WHICH BOARD, UNDER SEC. 26 OF THE ACT, MUST BY RESOLUTION APPROVE THE PLANS AND SPECIFICATIONS OF SAID HOUSING AND THUS IN EFFECT FIX THE EXTENT AND COST THEREOF) AND THE BALANCE THEN REMAINING IN SAID $223,000.00 ITEM OF APPROPRIATION BECOMES AN "UNEXPENDED BALANCE" THEREIN, SUBJECT TO TRANSFER. (STATE BOARD OF PUBLIC AFFAIRS, CONSTRUCTION, INSTITUTIONS, STATE BUDGET DIRECTOR, PUBLIC FUNDS) CITE: ARTICLE X, SECTION 31 (FRED HANSEN) ** SEE OPINION NO. 92-577 (1992)